Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 11/2/2020.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/11/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,200,272.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 one of the instant application are encompassed by limitations recited in claim 1 of the patent 10,200,272, respectfully (see table below).


Instant Application 17/086,586

Claim 1:

A computer-implemented method comprising: 

    obtaining, by a component of a monitoring system located at a monitored property, monitoring system data to be transmitted to a server associated with the monitoring system, the server being located remote from the property; 

    determining transmission requirements associated with the monitoring system data; 
 
   
performing one or more network performance tests on a carrier network associated with the monitoring system, the carrier network enabling the component of the monitoring system to communicate with the server; 

   computing one or more network performance parameters based on results of the one or more network performance tests; 

   


evaluating the one or more network performance parameters in relation to the transmission requirements associated with the monitoring system data; 

 



based on evaluating the one or more network performance parameters in relation to the transmission requirements associated with the monitoring system data, automatically selecting, from among multiple transmission strategies related to transmission of the monitoring system data to the server, a particular transmission strategy to use in transmitting the monitoring system data to the server associated with the monitoring system; and 

   transmitting, in accordance with the particular transmission strategy, the monitoring system data to the server associated with the monitoring system.

Patent No. US 10,200,272

Claim 1:

 A computer-implemented method comprising: 

 obtaining, by a component of a monitoring system located at a monitored property, monitoring system data to be transmitted to a server associated with the monitoring system, the server being located remote from the property; 

  determining a cost requirement for transmitting the monitoring system data to the server;


performing one or more network performance tests on a carrier network associated with the monitoring system, the carrier network enabling the component of the monitoring system to communicate with the server; 

computing one or more network performance parameters based on results of the one or more network performance tests; 

determining a cost of transmission for the carrier network based 

on the one or more network performance parameters; 


comparing the determined cost of transmission for the carrier network with the cost requirement for transmitting the monitoring system data to the server; 

based on comparing the determined cost of transmission for the carrier network with the cost requirement for transmitting the monitoring system data to the server, automatically selecting, from among multiple transmission strategies related to transmission of the monitoring system data to the server, a particular transmission strategy to use in transmitting the monitoring system data to the server associated with the monitoring system; and

 transmitting, in accordance with the particular transmission strategy, the monitoring system data to the server associated with the monitoring system.






Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective date of the invention to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

6.	Claim 1 is rejected under 35 USC 103 as being unpatentable over Reed et al (US 2009/0075648) in view of Vogel et al (US 2002/0077786).
Regarding claim 1, Reed et al teach obtaining, by a component of a monitoring system located at a monitored property (par [0005], lines 14-17, “performance monitoring system"); 
determining transmission requirements associated with the monitoring system data (par [0047], lines 4-15, which discloses parameters and hierarchical rules implemented within the performance monitoring system); 
performing one or more network performance tests on a carrier network associated with the monitoring system (par [0208], lines 1-4, “tests on network performance data”); 
computing one or more network performance parameters based on results of the one or more network performance tests (par [0123], “results aggregated to determine the performance of the network”, par [0208-0211] and par [0242], lines 1-5, which disclose utilizing the test results to determine performance indicators and configuration changes); 
evaluating the one or more network performance parameters in relation to the transmission requirements associated with the monitoring system data (par [0013], “performance goal”, par [0123], which discloses determining network performance at various levels based on the performance indicators and aggregated results and par [0247], lines 17-18, “requirement measured information”); and evaluating the one or more network performance parameters in relation to the transmission requirements associated with the monitoring system data (par [0005], lines 20-27 & par [0013-0014], which disclose analyzing the performance indicators via measurement data corresponding to the mobile phone network desired performance goal).
	Reed et al does not explicitly teach monitoring system data to be transmitted to a server associated with the monitoring system; the server being located remote from the property; the carrier network enabling the component of the monitoring system to communicate with the server; automatically selecting, from among multiple transmission strategies related to transmission of the monitoring system data to the server, a particular transmission strategy to use in transmitting the monitoring system data to the server associated with the monitoring system; and transmitting, in accordance with the particular transmission strategy, the monitoring system data to the server associated with the monitoring system.
	However, Vogel et al further teaches the specified deficiencies monitoring system data to be transmitted to a server associated with the monitoring system (par [0029], lines 19-24, which discloses feedback information regarding wireless network performance being transmitted to a probe server); the server being located remote from the property (fig. 1, ‘104); 
the carrier network enabling the component of the monitoring system to communicate with the server (fig. 1 & par [0011], which disclose instructions for how to monitor the wireless network and the probe server actively probing/monitoring the network); automatically selecting, from among multiple transmission strategies related to transmission of the monitoring system data to the server (par [0060], lines 13-15, which discloses the option to choose to define monitoring parameters), a particular transmission strategy to use in transmitting the monitoring system data to the server associated with the monitoring system (fig. 1 & par [0060], lines 5-15, which disclose that the defined monitoring parameters disclose what time the pull probes are sent to the network, total number or probes to perform, etc., and wherein the probe server collects the collected monitored network info); and 
transmitting, in accordance with the particular transmission strategy, the monitoring system data to the server associated with the monitoring system (par [0060], lines 2-8, “send the monitoring parameters to the probe server”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the wireless network monitoring system of Vogel et al within the mobile network monitoring and analysis collection embodiment of Reed et al would to provide the predictive result of allowing for more effective performance measuring when incorporating the instructing a monitoring server on the time and level on monitoring (disclosed by Vogel et al) because implementing the monitoring server within Reed et al provides for more precise network performance monitoring at specified desired and controlled intervals, as the monitoring entity chooses.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220603